 


113 HR 764 IH: Coastal State Climate Change Planning Act
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 764 
IN THE HOUSE OF REPRESENTATIVES 
 
February 15, 2013 
Mrs. Capps (for herself, Mr. Farr, Mrs. Christensen, Mr. Sablan, Mr. Holt, Ms. Brownley of California, Mr. Huffman, and Ms. Shea-Porter) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To amend the Coastal Zone Management Act of 1972 to require the Secretary of Commerce to establish a coastal climate change adaptation planning and response program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Coastal State Climate Change Planning Act. 
2.Planning for climate change in the coastal zone 
(a)In GeneralThe Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) is amended by adding at the end the following: 
 
320.Climate change adaptation planning 
(a)In GeneralThe Secretary shall establish consistent with the national policies set forth in section 303 a coastal climate change adaptation planning and response program to— 
(1)provide assistance to coastal states to voluntarily develop coastal climate change adaptation plans pursuant to approved management programs approved under section 306, to minimize contributions to climate change and to prepare for and reduce the negative consequences that may result from climate change in the coastal zone; and 
(2)provide financial and technical assistance and training to enable coastal states to implement plans developed pursuant to this section through coastal states’ enforceable policies. 
(b)GuidelinesWithin 180 days after the date of enactment of this section, the Secretary, in consultation with the coastal states, shall issue guidelines for the implementation of the grant program established under subsection (c). 
(c)Climate Change adaptation Planning Grants 
(1)In generalThe Secretary, subject to the availability of appropriations, may make a grant to any coastal state for the purpose of developing climate change adaptation plans pursuant to guidelines issued by the Secretary under subsection (b). 
(2)Plan contentA plan developed with a grant under this section shall include the following: 
(A)Identification of public facilities and public services, working waterfronts, coastal resources of national significance, coastal waters, energy facilities, or other land and water uses located in the coastal zone that are likely to be impacted by climate change. 
(B)Adaptive management strategies for land use to respond or adapt to changing environmental conditions, including strategies to protect biodiversity, protect water quality, and establish habitat buffer zones, migration corridors, and climate refugia. 
(C)Requirements to initiate and maintain long-term monitoring of environmental change to assess coastal zone adaptation and to adjust when necessary adaptive management strategies and new planning guidelines to attain the policies under section 303. 
(D)Other information considered necessary by the Secretary to identify the full range of climate change impacts affecting coastal communities. 
(3)State hazard mitigation plansPlans developed with a grant under this section shall be consistent with State hazard mitigation plans and natural disaster response and recovery programs developed under State or Federal law. 
(4)AllocationGrants under this section shall be available only to coastal states with management programs approved by the Secretary under section 306 and shall be allocated among such coastal states in a manner consistent with regulations promulgated pursuant to section 306(c). 
(5)PriorityIn the awarding of grants under this subsection the Secretary may give priority to any coastal state that has received grant funding to develop program changes pursuant to paragraphs (1), (2), (3), (5), (6), (7), and (8) of section 309(a). 
(6)Technical assistanceThe Secretary may provide technical assistance to a coastal state consistent with section 310 to ensure the timely development of plans supported by grants awarded under this subsection. 
(7)Federal ApprovalIn order to be eligible for a grant under subsection (d), a coastal state must have its plan developed under this section approved by the Secretary. 
(d)Coastal adaptation Project Grants 
(1)In generalThe Secretary, subject to the availability of appropriations, may make grants to any coastal state that has a climate change adaptation plan approved under subsection (c)(7), in order to support projects that implement strategies contained within such plans. 
(2)Program requirementsThe Secretary within 90 days after approval of the first plan approved under subsection (c)(7), shall publish in the Federal Register requirements regarding applications, allocations, eligible activities, and all terms and conditions for grants awarded under this subsection. No less than 30 percent, and no more than 50 percent, of the funds appropriated in any fiscal year for grants under this subsection shall be awarded through a merit-based competitive process. 
(3)Eligible activitiesThe Secretary may award grants to coastal states to implement projects in the coastal zone to address stress factors in order to improve coastal climate change adaptation, including the following: 
(A)Activities to address physical disturbances within the coastal zone, especially activities related to public facilities and public services, tourism, sedimentation, ocean acidification, and other factors negatively impacting coastal waters, and fisheries-associated habitat destruction or alteration. 
(B)Monitoring, control, or eradication of disease organisms and invasive species. 
(C)Activities to address the loss, degradation, or fragmentation of wildlife habitat through projects to establish or protect marine and terrestrial habitat buffers, wildlife refugia, other wildlife refuges, or networks thereof, preservation of migratory wildlife corridors and other transition zones, and restoration of fish and wildlife habitat. 
(D)Implementation of projects to reduce, mitigate, or otherwise address likely impacts caused by natural hazards in the coastal zone, including sea level rise, coastal inundation, coastal erosion and subsidence, severe weather events such as cyclonic storms, tsunamis and other seismic threats, and fluctuating Great Lakes water levels. 
(E)Provide technical training and assistance to local coastal policy makers to increase awareness of science, management, and technology information related to climate change and adaptation strategies. 
(4)Promotion and use of National Estuarine Research ReservesThe Secretary shall promote and encourage the use of National Estuarine Research Reserves as sites for pilot or demonstration projects carried out with grants awarded under this section.. 
(b)Authorization of AppropriationsSection 318(a) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1464) is further amended by striking and after the semicolon at the end of paragraph (1), by striking the period at the end of paragraph (2) and inserting ; and, and by adding at the end the following: 
 
(3)for grants under subsections (c) and (d) of section 320, such sums as are necessary.. 
(c)Intent of CongressNothing in this section shall be construed to require any coastal state to amend or modify its approved management program pursuant to section 306(e) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1455(e)), or to extend the enforceable policies of a coastal state beyond the coastal zone as identified in the coastal state’s approved management program. 
 
